DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 11-20 are rendered indefinite for containing both process and apparatus limitations. It is unclear as to what inventive concept is actually being claimed. According to the MPEP section 2173.05 (p) II: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.
11. A system to process a biomass, comprising: a holding tank to receive liquid and cryogenically frozen biomass; a cavitator to generate shock waves and pressure variations, wherein the shock waves and pressure variations are to the biomass and the liquid to separate oil from the biomass; a sensor to determine when oil concentration exceeds a threshold; and a valve to transfer the oil and liquid to an oil tank when the threshold is met.  
12. The system of claim 11, comprising a chemical processor to extract oil from the crop and thereafter using the crop as a bio-material.  
13. The system of claim 11, wherein the oil comprises tetrahydrocannabinol (THC) or cannabidiol (CBD) from the liquid.  
14. The system of claim 11, comprising a temperature sensor coupled to the liquid, wherein cryogen is applied to the liquid.  
15. The system of claim 11, comprising a sensor to detect oil concentration in the liquid.  
16. The system of claim 15, wherein the oil is removed once the oil concentration exceeds a threshold, wherein the liquid is water, comprising a boiler to boil off water, a centrifuge, or a nano filter to remove oil from the water.  
17. The system of claim 11, comprising a second oil extraction stage for tetrahydrocannabinol (THC) or cannabidiol (CBD) using ethanol and cryogenic cooling with LN2 or CO2.  
18. The system of claim 11, comprising a chemical processor to convert a crop biomass into a bioplastic or a biocomposite material.  
19. The system of claim 11, comprising a chemical processor to convert a crop biomass into a building material.  
20. The system of claim 11, wherein the liquid comprises water or a solvent.

Claim 14 recites the limitation "a temperature sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The sensor mentioned in claim 11 determines the oil concentration.
Claim 15 recites the limitation "oil concentration in the liquid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. According to claim 11, the oil is contained in the biomass not the liquid.
Claim 17 recites the limitation "second extraction stage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no first extraction stage recited in claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11-20 are considered to be directed to both a process and apparatus based on the fact that it containing both process and apparatus limitation.  According to the MPEP section 2173.05 (p) II: Such claims *>may< be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622